Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153651                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153651
                                                                    COA: 324388
                                                                    Washtenaw CC: 13-001442-FH
  MELVIN EARL HOWARD,
             Defendant-Appellant.
  ________________________________________/

         On order of the Court, the application for leave to appeal the March 8, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether manifest necessity justified the grant of a mistrial at the
  defendant’s first trial; (2) whether defense counsel implicitly consented to the grant of a
  mistrial; (3) whether defense counsel was ineffective for not moving to dismiss on double
  jeopardy grounds prior to retrial; and (4) whether the statement in People v Johnson, 396
  Mich 424, 432 (1976), that “[m]ere silence or failure to object to the jury’s discharge is
  not such consent,” is an accurate statement of law. Compare Johnson with People v Lett,
  466 Mich 206, 223 n 15 (2002), and cases cited therein. The parties should not submit
  mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2016
           a1101
                                                                               Clerk